Citation Nr: 1119377	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-34 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of a shell fragment wound to the left buttock, involving Muscle Group XVII.  

2.  Entitlement to a compensable evaluation for residuals of a shell fragment wound to the right thigh, involving Muscle Group XIII.  

3.  Entitlement to a compensable evaluation for residuals of a shell fragment wound to the left occiput.    

4.  Entitlement to a compensable evaluation for residuals of a shell fragment wound to the right arm, involving Muscle Group VI.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, continued the noncompensable ratings for the claims on appeal.  

The issue of entitlement to a compensable evaluation for residuals of a shell fragment wound to the right arm, involving Muscle Group VI, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected residuals of a shell fragment wound to the left buttock, involving Muscle Group XVII, causes no more than slight impairment.  

3.  The Veteran's service-connected residuals of a shell fragment wound to the right thigh, involving Muscle Group XIII, causes no more than slight impairment.  

4.  The Veteran's service-connected residuals of a shell fragment wound to the left occiput, is not manifested by a characteristic of disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals of a shell fragment wound to the left buttock, involving Muscle Group XVII, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.56, 4.73, Diagnostic Code 5317 (2010).  

2.  The criteria for a compensable evaluation for residuals of a shell fragment wound to the right thigh, involving Muscle Group XIII, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.56, 4.73, Diagnostic Code 5313 (2010).  

3.  The criteria for a compensable evaluation for residuals of a shell fragment wound to the left occiput have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 7800 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a March 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for his service-connected disabilities, the evidence must show that such disabilities have gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the March 2007 letter also included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claim on appeal, VA has obtained VA outpatient treatment records from April 2007 to July 2009.  The Veteran was also provided a VA examination in connection with his claims in April 2007.  The VA examiner noted the Veteran's medical history, reviewed the claims file, and recorded pertinent examination findings.  All obtainable evidence identified by the Veteran relative to the claims have been obtained and associated with the claims file.  The Board notes that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West Supp. 2010).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2010);  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Muscle Injuries

The Veteran contends that a compensable evaluation is warranted for his service-connected residuals of a shell fragment wound to the left buttock, involving Muscle Group XVII, and to the right thigh, involving Muscle Group XIII.

As set forth in the criteria below, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.56(d) (2010).  'Slight' muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) (2010).

'Moderate' muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2010).

'Moderately severe' muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2010).

'Severe' muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side. If present, the following are also signs of 'severe' muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2010).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c) (2010).  When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

In this case, the Veteran's service-connected residuals of a shell fragment wound to the left buttock, involving Muscle Group XVII, is currently evaluated as noncompensable under Diagnostic Code 5317.    

Diagnostic Code 5317 provides evaluations for a disability of Muscle Group XVII.  
The functions of these muscles are as follows: extension of hip (1); abduction of thigh; elevation of opposite side of pelvis (2, 3); tension of fascia lata and iliotibial (Maissiat's) band, acting with XIV (6) in postural support of body steadying pelvis upon head of femur and condyles of femur on tibia (1).  The muscle group includes the pelvic girdle group 2: (1) gluteus maximus; (2) gluteus medius; (3) gluteus minimus.  See 38 C.F.R. § 4.73, Diagnostic Code 5317 (2010).  A slight injury warrants a 0 percent rating, a moderate injury warrants a 20 percent rating, a moderately severe injury warrants a 40 percent rating, and a severe injury warrants a 50 percent rating.  Id.

The Veteran's service-connected residuals of a shell fragment wound to the right thigh, involving Muscle Group XIII, is currently evaluated under Diagnostic Code 5314.  In light of the medical evidence indicating that the right thigh shell fragment wound involves Muscle Group XIII, Diagnostic Code 5313 will also be considered.    

Diagnostic Code 5313 provides evaluations for a disability of Muscle Group XIII.  The functions of these muscles are as follows: extension of hip and flexion of knee; outward and inward rotation of flexed knee; and acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscle group includes the posterior thigh group, hamstring complex of 2-joint muscles: (1) biceps femoris; (2) semimembranosus; and (3) semitendinosus.  See 38 C.F.R. § 4.73, Diagnostic Code 5313 (2010).  Under Diagnostic Code 5314, Muscle Group XIV, muscles of the anterior thigh group govern extension of knee; simultaneous flexion of hip and flexion of knee, postural support of body, and synchronizing the hip and the knee. Muscle Group XIV consists of the sartorius; rectus femoris; vastus externus; vastus intermedius; vastus internus; and tensor vaginae femoris. 

The Veteran's current noncompensable rating is based on a slight injury to the muscle group.  For both Diagnostic Codes 5313 and 5314, a slight injury warrants a 0 percent rating, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 30 percent rating, and a severe injury warrants a 40 percent rating.  Id.

Based upon the evidence of record, the Board finds that the evidence does not support a finding that the Veteran's service-connected residuals of a shell fragment wound to the left buttock, involving Muscle Group XVII, and to the right thigh, involving Muscle Group XIII, warrant compensable ratings under Diagnostic Codes 5317 and 5313 or 5314, respectively. 

The service treatment records show that the Veteran was treated for shrapnel wounds of the left buttock, right arm and posterior scalp in December 1969.  Debridement of the superficial wounds was performed.  A January 1970 hospital summary shows that he had sustained multiple shrapnel wound of the left occiput, right buttock, right arm and right thing that were treated without complication.  

At the April 2007 VA examination, the examiner noted that the scar of the right thigh overlies Muscle Group XIII and the scar of the left buttock overlies muscle group XVII.  The Veteran denied any decreased strength, muscle function, or joint function.  He was unaware of any damage to his nerves, arteries, veins, bones, or tendons.  The Veteran also noted that he is active and walks two to three miles per day.

With regard to the left buttock, the VA examiner noted the Veteran's normal strength for extension of the hip and abduction of the thigh.  With regard to the right thigh, the VA examiner also noted the Veteran's normal strength and range of motion for hip extension and knee flexion.  The VA examiner further noted no evidence of adhesion, damage to the tendon, bone, joint, or nerves, no impairment of muscle strength, and no muscle herniation.  

The Board notes the Veteran's complaints to the April 2007 VA examiner of sharp pain in the left buttock radiating down the left lower extremity, but the Veteran is separately service connected for peripheral neuropathy of the left lower extremity.  

     1.  Consideration for Functional Loss 

With respect to the possibility of entitlement to a compensable evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has also considered whether a compensable evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-05 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31, 262 (1998).  

The Board notes that the findings do not support a compensable rating due to functional loss.  Although the Veteran has complained of pain in his left buttock muscle due to acute flare-ups throughout the pendency of the appeal, the April 2007 VA examiner found no additional functional limitation due to pain, weakness, fatigability, incoordination, or lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca, 8 Vet. App. at 204-05.  There is also no indication that pain, due to the Veteran's service-connected muscle disabilities have caused functional loss greater than that contemplated by the noncompensable ratings assigned.  Therefore, a compensable rating is not warranted for the Veteran's service-connected muscle disabilities based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.  

     2.  Consideration for Scars 

As reflected in the April 2007 VA examination report, the examiner commented on a scar located on the Veteran's left buttock and on the right thigh.  The Court held that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not 'duplicative of or overlapping with the symptomatology' of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994),   

The April 2007 VA examiner described a scar that overlies Muscle Group XVII, measuring 3/4 inch in length by 1/4 inch at its widest, and a scar on the posterior aspect of the proximal right thigh, measuring 1 and a 1/2 inches in length by 1/4 inch at its greatest width.  The Veteran denied any pain or paresthesias related to the scars and the VA examiner noted no tissue loss of any of the scars.  It was also noted the scars are superficial and uncomplicated, and there was no skin breakdown, ulceration, keloid formation, elevation, or depression.  All of the scars are flesh colored and nontender, and no defect in the underlying soft tissues.  There was also no evidence of inflammation, edema, or limitation of motion of any of the scars, as well as no induration or inflexibility.  

The evidence of record does not support a compensable rating for the Veteran's service-connected muscle disabilities, based on each scar located on Muscle Groups XVII and XIII under the Diagnostic Codes for a skin disability, as outlined below.  

The Board notes there is no evidence that the Veteran's scars limit the motion of his left buttock and right thigh muscles to warrant application of Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion; or Diagnostic Code 7805, scars, other, which are rated on limitation of function of the affected part.  The scars are not 144 square inches or greater to warrant application of Diagnostic Code 7802, scars, other than head, face, or neck that are superficial and do not cause limitation motion.  There is also no evidence that the scars are unstable or painful to warrant application of Diagnostic Code 7803, superficial, unstable scars or Diagnostic Code 7804, superficial, painful on examination scars.  While the August 2008 VA outpatient treatment record indicates that the Veteran reported the right occiput was swollen and painful to the touch, the objective medical evidence shows that the left side, the site of the shrapnel wound, was not symptomatic.  Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 do not assist the Veteran in obtaining a compensable rating for his service-connected muscle disabilities.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to compensable evaluations for service-connected residuals of a shell fragment wound to the left buttock, involving Muscle Group XVII, and to the right thigh, involving Muscle Group XIII.  See Gilbert, 1 Vet. App. at 55.

B.  Left Occiput

In a September 2009 substantive appeal, via a VA Form 9, the Veteran reported that he had a tumor removed from the back of his head and that fatty tissue was wrapped around some [metallic foreign body] fragments.  He contends that a compensable evaluation is warranted for his service-connected residuals of a shell fragment wound to the left occiput.    

The Veteran's service-connected residuals of a shell fragment wound to the left occiput is currently rated as noncompensable under Diagnostic Code 7800.  

Under Diagnostic Code 7800, burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck warrants a 10 percent evaluation with one characteristic of disfigurement.  A 30 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; two or three characteristics of disfigurement.  A 50 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; four or five characteristics of disfigurement.  An 80 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).

Under note (1), the eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, are: scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding size square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id. 

Under note (3) the adjudicator is required to take into consideration unretouched color photographs when evaluating scars under these criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).  Id.

The Board finds that Diagnostic Code 7800 does not assist the Veteran in obtaining a compensable rating for his service-connected residuals of a shell fragment wound to the left occiput because there is no objective evidence of at least one characteristic of disfigurement.  

At the April 2007 VA examination, the Veteran reported experiencing some headaches, which occur in the back of his head and radiate to the top over his eyes, for the past seven to eight years.  He noted the headaches occur once or twice a month and last for about 30 minutes.  Upon evaluation of the Veteran's head, probable foreign bodies in the left occiput were identified, yet no scar was identified in the Veteran's scalp.  The VA examiner also opined that the Veteran's claimed headaches were not related to his shell fragment wounds.

Most recently, August 2008 VA outpatient treatment records document the Veteran's complaint of penetration of shrapnel on his right occiput, which he described as swollen and painful to the touch.  However, magnetic resonance imaging (MRI) results showed no metallic foreign bodies in the posterior right side of the Veteran's scalp, yet two small metallic foreign bodies were noted just posterior to the occipital bone superior to the external occipital protuberance in the left side of the scalp.  Soon after, the Veteran underwent an excision of a lipoma from the right nape of his neck and scalp.  It was also noted that the left side was not symptomatic, thus not further addressed.  In a September 2008 VA outpatient treatment record, the Veteran underwent a surgical follow-up meeting, in which normal countours on the left occipital region were noted and no specific point of tenderness in that area.  Thus, the Board finds that a compensable rating is not warranted under Diagnostic Code 7800.   

Moreover, the evidence of record does not support a compensable rating under any of the other diagnostic codes pertaining to his service-connected skin disability.  The Board notes that there is no evidence that the Veteran's scar limits his motion to warrant application of Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion; or Diagnostic Code 7805, scars, other, which are rated on limitation of function of the affected part.  The scar is not 144 square inches or greater to warrant application of Diagnostic Code 7802, scars, other than head, face, or neck that are superficial and do not cause limitation motion.  There is also no evidence that the scar is unstable or painful to warrant application of Diagnostic Code 7803, superficial, unstable scars or Diagnostic Code 7804, superficial, painful on examination scars.  Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 do not assist the Veteran in obtaining a compensable rating for his service-connected skin disability.  The Board also notes that effective October 23, 2008, VA revised portions of the rating schedule that addresses the skin, but such revisions do not alter or affect the Veteran's claim.  

Based upon the evidence of record, the Board finds that the evidence does not support a finding that the Veteran's service-connected residuals of a shell fragment wound to the left occiput warrants a compensable rating under Diagnostic Code 7800.  

C.  Extra Schedular Consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  The noncompensable evaluations for service-connected residuals of a shell fragment wound to the left buttock, involving Muscle Group XVII, to the right thigh, involving Muscle Group XIII, and to the left occiput are provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  


ORDER

A compensable evaluation for residuals of a shell fragment wound to the left buttock, involving Muscle Group XVII, is denied.  

A compensable evaluation for residuals of a shell fragment wound to the right thigh, involving Muscle Group XIII, is denied.

A compensable evaluation for residuals of a shell fragment wound to the left occiput is denied.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the issue of entitlement to a compensable evaluation for residuals of a shell fragment wound to the right arm, involving Muscle Group VI.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In December 2007, the Veteran submitted a notice of disagreement (NOD) with regard to the October 2007 rating decision which continued the noncompensable evaluation for residuals of a shell fragment wound to the right arm, involving Muscle Group VI.  The Court has held that, where the record contains a NOD as to an issue, but no statement of the case (SOC), the issue must be remanded to the originating agency to issue a SOC and to provide the Veteran an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In this case, a SOC was not issued for the issue of entitlement to a compensable evaluation for residuals of a shell fragment wound to the right arm, involving Muscle Group VI.  Thus, the Board finds that a remand is required for this issue.   

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following action:  
	
Issue a statement of the case (SOC) to the Veteran and his representative, addressing the issue of entitlement to a compensable evaluation for residuals of a shell fragment wound to the right arm, involving Muscle Group VI.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).






Department of Veterans Affairs


